ACCEPTED
                                                                                        06-14-00102-CV
                                                                              SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                    2/2/2015 4:48:55 PM
                                                                                        DEBBIE AUTREY
                                                                                                 CLERK

                               No. 06-14-00102-CV

                                                                       FILED IN
JOHNNY E. WEBB        §                                         6th COURT OF APPEALS
                                                                  TEXARKANA, TEXAS
                      §
                                                                2/2/2015 4:48:55 PM
    APPELLANT,        §
                                                                    DEBBIE AUTREY
                      §                                                 Clerk
VS.                   §               Appeal from Cause No. DC-14-09393
                      §               95th Judicial District Court
ALEX RODRIGUEZ, ET AL §               Dallas County, Texas
                      §               Hon. Judge Kenneth Molberg, III
    APPELLEES.        §


                  RESPONSE REGARDING SHOW CAUSE

TO THE HONORABLE JUSTICES OF THE SIXTH APPELLATE DISTRICT:

      Pursuant to the Court’s January 23, 2015 letter noticing what appeared to be

a defect in the record, Appellant submits this response. The final appealable order,

dated September 23, 2014 has been filed with the Court in the supplemental record

submitted by the trial court clerk on January 26, 2015. Appellant submits that this

Court has jurisdiction because he timely filed his notice of appeal within the time

required from the date of the final order granting the appellee’s motion to transfer

venue or, in the alternative, to dismiss. In support of this response, Appellant

submits the following:

                                         I.

      If a motion for new trial or other specified post-judgment motion is timely

filed, the notice of appeal is due within ninety (90) days after the judgment is
signed. See TEX. R. APP. P. 26.1(a)(1)–(4).        A motion for reconsideration is a

post-judgment motion that extends the appellate deadlines if timely filed. See TEX.

R. CIV. P. 392b(g) (stating that motions to modify, correct, or reform a judgment

extend the trial court’s plenary power); Lane Bank Equip. Co. v. Smith S. Equip.,

Inc., 10 S.W.3d 308, 310 (Tex. 2000) (holding that any post-judgment motion, no

matter what it is called, will extend plenary power if it seeks a substantive change

in the judgment and is filed within the time limits for a motion for new trial). A

motion that extends the appellate deadlines must be filed within thirty days after

the judgment or other order complained of is signed. TEX. R. CIV. P. 329b(a)

(providing a thirty day deadline to file a motion for new trial).

      In the instant case, the trial court entered a final appealable order on

September 23, 2014. Appellant timely filed a motion for reconsideration on

October 8, 2014. Because appellant filed a motion for reconsideration, his notice

of appeal was due 90 days after the judgment was signed. See Tex. R. App. P.

26.1. Thus, appellant’s notice of appeal was due on December 22, 2014. Appellant

timely filed his notice of appeal on December 2, 2014.

                                          II.

      Because there is now a final appealable order in the record, and Appellant

timely filed his notice of appeal, Appellant submits that this Court has jurisdiction

over this appeal.
                                           Respectfully submitted,


                                           /s/Darrell J. O’Neal
                                           DARRELL J. O’NEAL
                                           TN State Bar No. 20927
                                           2129 Winchester Road
                                           Memphis, Tennessee 38116
                                           (901) 345-8009 office
                                           (901) 345-8014 fax
                                           domemphislaw@aol.com

                                           /s/Melvin Houston
                                           MELVIN HOUSTON
                                           MELVIN HOUSTON & ASSOCIATES
                                           TX State Bar No. 00793987
                                           1776 Yorktown St., Ste. 350
                                           Houston, Texas 77056
                                           (713) 212-0600 office
                                           (713) 212-0290 fax
                                           mhouston@gotellmelcom
                                           Attorneys for the Appellant


                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was served upon the following

counsel of record via the court system’s electronic filing manager and system on

this the 2nd day of February, 2014:

Andrew K. York
Gray Reed & McGraw
1601 Elm Street, Suite 4600
Dallas, Texas 75201
(214) 954-4135
(214) 953-1332 (Fax)
dyork@grayreed.com
Attorney for Defendants Lucien Tujague, Jr., and Dominion Gas Holdings, LP
Bryan Stevens
Hallett & Perrin, PC
1445 Ross Avenue, Ste 2400
Dallas, TX 75202
BStevens@hallettperrin.com
Attorney for Defendants Shuk Holdings, LLC and IDT Energy, Inc.

Mark L. Johansen
Rafael C. Rodriguez
Gruber Hurst Johansen Hail Shank LLP
1445 Ross Avenue, Suite 2500
Dallas, TX 75202
mjohansen@ghjhlaw.com
rrodriguez@ghjhlaw.com
Attorneys for Defendant Alex Rodriguez

                                         /s/Darrell J. O’Neal
                                         DARRELL J. O'NEAL